Citation Nr: 0301722	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He died on April [redacted], 1998, and the appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO decision which denied 
service connection for the cause of the veteran's death.  The 
Board remanded the case in October 2000 for further 
development, and the case was returned to the Board in 
October 2002.  


REMAND

A Board hearing at the regional office (i.e., a Travel Board 
hearing) was conducted in November 1999 by a Member of the 
Board; however, the Member who conducted the hearing in this 
case is no longer employed by the Board.  Pursuant to 38 
C.F.R. § 20.707 (2002), the Member of the Board who conducts 
a hearing shall participate in making the final determination 
of the claim.  Thus, in November 2002, the Board's 
administrative staff sent the appellant a letter, requesting 
that she clarify whether or not she wanted to attend another 
hearing.  The appellant responded by requesting a Board 
hearing at the regional office.  Since Travel Board hearings 
are scheduled by the RO (See 38 C.F.R. § 20.704(a) (2002)), 
the Board is herein remanding the case for that purpose.  



Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and her 
representative notice thereof in 
accordance with applicable procedures.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


